Citation Nr: 0836085	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-39 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a rating in excess of 20 percent, prior to 
November 2006, and 40 percent thereafter for intervertebral 
disc syndrome with radiculopathy, left lower extremity. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from November 1953 to 
September 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  

While on appeal from a rating decision in March 2005, the RO, 
in a December 2006 rating decision, granted an increased 
rating for intervertebral disc syndrome with radiculopathy, 
left lower extremity, from 20 percent to 40 percent from 
November 2006.  However, because this is only a partial grant 
of the benefits sought on appeal for this issue the matter 
remains before the Board.  


FINDING OF FACT

After the rating decision in December 2006, which increased 
the rating for intervertebral disc syndrome with 
radiculopathy, left lower extremity, to 40 percent, the Board 
received written notification in April 2007 from the veteran 
and his representative that the veteran had withdrawn his 
appeal on the claims before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.204 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the veteran or by his authorized representative.  
38 C.F.R. § 20.204. 

In April 2008, in a written notification, the veteran's 
authorized representative, the Disabled American Veterans, 
withdrew the appeal on the claims before the Board, namely, 
an increased rating for intervertebral disc syndrome with 
radiculopathy, left lower extremity.  

Accordingly, the Board does not have jurisdiction to review 
the appeal. 38 U.S.C.A. § 7105(d)(5).  


ORDER

The appeal is dismissed.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


